                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 ADAM HAGEMAN,
                                                    Civil No. 19-3019 (JRT/HB)
                                 Plaintiff,

 v.
                                              MEMORANDUM OPINION AND ORDER
 MORRISON COUNTY; SHAWN LARSON,                  OVERRULING OBJECTIONS TO
 Morrison County Sheriff; SCOTT                 MAGISTRATE JUDGE ORDER AND
 MCKISSOCK, Jail Administrator; TIM                ADOPTING REPORT AND
 BRUMMER, Jail Programmer; JASON                     RECOMMENDATION
 WORLIE, Sheriff’s Officer; MARK
 DZIEWECZYNSKI, Officer; JOAN MUSHEL,
 Correctional Officer; JENNIFER ORTH,
 Correctional Officer; MIKE WHITLOW,
 Correctional Officer; ANDY WALTMAN,
 Correctional Officer; ETHAN WISE,
 Correctional Officer; and SHANNON
 ANDERSON, Correctional Officer,

                              Defendants.


      Adam Hageman, OID # 251041, MCF – Lino Lakes, 7525 Fourth Avenue, Lino
      Lakes, MN 55014, pro se.

      Michael J. Ervin and Scott T. Anderson, RUPP ANDERSON SQUIRES &
      WALDSPURGER PA, 333 South Seventh Street, Suite 2800, Minneapolis, MN
      55402, for defendants.


      On April 30, 2021, the Magistrate Judge issued an Order, (Docket No. 90), granting

in part and denying in part Plaintiff’s Motion to Compel, (Docket No. 79), and a Report

and Recommendation (“R&R”), (Docket No. 89), recommending that Defendants’ Motion
for Summary Judgment, (Docket No. 55), be denied without prejudice. 1 The Magistrate

Judge ordered Defendants to obtain video footage given to Crow Wing County and

provide it to Plaintiff in an accessible format by June 1, 2021, (Order at 10), but denied

Plaintiff’s Motion to Compel with respect to video footage from a jail classroom because

such video is outside the scope of the discovery requests, and with respect to video

footage from August 21, 2019 because the video no longer exists. (Id. at 6–7.)

       Plaintiff has filed objections to the partial denial of his Motion to Compel. 2 (Docket

No. 91.) Because the Motion to Compel is nondispositive, the Court reviews objected-to

portions of the Order for clear error. See Fed. R. Civ. P. 72(a). First, Plaintiff disagrees

that the video from a jail classroom is outside the discovery requests because he

requested all video from all cell block areas and the classroom is located in the upper cell

block area. However, Plaintiff’s Objections do not specifically contradict Defendant

MacKissock’s declaration that the jail classroom and cell block are separated by 40 to 50

feet and secured doors. (Decl. Scott MacKissock ¶ 14, May 20, 2021, Docket No. 93.) The

Court therefore finds that the Magistrate Judge’s decision to distinguish between a cell




1 The Magistrate Judge recommended denial without prejudice in light of the discovery that
remains to be completed pursuant to the partial grant of Plaintiff’s Motion to Compel. (See R&R
at 8–9.) To allow time for Defendants to produce the video given to Crow Wing County and for
Plaintiff to incorporate such video in his response to dispositive motions, the Magistrate Judge
ordered an extension of time to file dispositive motions. (Order at 10.)
2 Neither party has objected to the Magistrate Judge’s recommendation that Defendant’s Motion

for Summary Judgment be denied without prejudice and, as such, the Court will adopt the R&R.

                                              -2-
block and the jail classroom is not clearly erroneous and will deny Plaintiff’s Objections

on this finding.

       Second, Plaintiff asserts that video from August 21, 2019 is currently stored on a

cloud server and was uploaded by Defendant MacKissock. Therefore, Plaintiff argues, the

video is within Defendants’ possession, custody, or control and is discoverable pursuant

to Federal Rule of Civil Procedure 34(a). Yet Plaintiff has produced no evidence to support

his contention that the video sought is currently stored in the cloud or to contradict

Defendant MacKissock’s declaration stating that there is no additional preserved video

from August 21, 2019. (Decl. Scott MacKissock ¶¶ 11–12.) As such, the Court finds that

the Magistrate Judge’s denial of the Motion to Compel with respect to the August 21,

2019 video footage is not clearly erroneous and will deny Plaintiff’s Objections on this

point as well.


                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Objections [Docket No. 91] are OVERRULED;

       2. The Magistrate Judge’s Order Denying Plaintiff’s Motion to Compel [Docket No.

          90] is AFFIRMED;

       3. The Magistrate Judge’s Report and Recommendation [Docket No. 89] is

          ADOPTED;

                                            -3-
4. Defendants’ Motion for Summary Judgment [Docket No. 55] is DENIED without

   prejudice; and

5. Because Defendants’ second Motion for Summary Judgment [Docket No. 101]

   was filed prematurely before adoption of the Report and Recommendation and

   denial of Defendants’ first Motion for Summary Judgment without prejudice,

   Defendants shall withdraw and refile their dispositive motions.




DATED: June 30, 2021                      ____                       ____
at Minneapolis, Minnesota.                      JOHN R. TUNHEIM
                                                    Chief Judge
                                            United States District Court




                                   -4-
